Order filed March 6, 2012, Withdrawn, Appeal Reinstated, Motion Granted and
Order filed March 13, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                    NO. 14-11-01029-CR
                                      ____________

                               MAXIMO GARZA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee


                         On Appeal from the 262nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1288955



                                        ORDER

        On March 6, 2012, this Court issued an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for failure to file a brief. On March
8, 2012, counsel filed a motion to extend time to file appellant's brief until March 28,
2012.

        The motion is GRANTED.           Accordingly, our order of March 6, 2012, is
WITHDRAWN. The appeal is REINSTATED.

                                           PER CURIAM